Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 14 May 2019, and IDS, filed 14 May 2019.

2. 	Claims 1-20 are pending.  Claims 1, 10, and 16 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 14 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 5, 7-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowan (“Developing New Fitness Functions in Genetic Programming for Classification With Unbalanced Data”, published April 2012), hereafter referred to as “Bhowan”, in view of Simard (U.S. Patent 9,582,490 B2).
As per independent claim 1, Bhowan teaches a method (See Bhowan, pg. 406, Abstract) comprising:
calculating … one or more training set statistics (See Bhowan, pg. 409, 2nd column, first full paragraph, describing calculating data sets containing PGM image cutouts including pixel statistical features corresponding to the mean and variance of pixel values around local regions in the image);
generating … one or more balanced training sets based on one or more calculated training set statistics (See Bhowan, pg. 409, 2nd column, second full paragraph, describing generating records based on a balance scale into two classes, majority – unbalanced, and minority – balanced);
training … one or more cognitive models utilizing one or more unbalanced training sets and one or more generated balanced training sets (See Bhowan, pgs. 409-410, IV. GP Framework for Classification, describing training a model to produce output based on the majority and minority classes);
determining … a fitness of the one or more trained cognitive models (See Bhowan, pg. 410, A. Evolutionary Parameters, describing determining the optimal fitness based on the trained models); and
adjusting … one or more training sets based on the determined fitness of the one or more cognitive models (See Bhowan, pg. 410, A. Evolutionary Parameters, describing adjusting the model performance based on the determined fitness level).
While Bhowan does teach the use of computer programming to perform the method, Bhowan does not teach expressly …one or more computer processors…, however, Simard teaches this limitation (See Simard, Figure 1, and Column 6, lines 24-44, describing a method and system for training models that includes computer-executable instructions, such as program modules, being executed by a computer or other machine, and including one or more processors).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the processors of Simard with the computer program of Bhowan.  The motivation for doing so would have been to improve relevance by automatically classifying queries 
Therefore, it would have been obvious to combine Simard with Bhowan for the benefit of improving relevance by automatically classifying queries and web pages in useful categories and using these classification scores as relevance features to obtain the invention as specified in claim 1.
As per dependent claim 2, Bhowan and Simard teach the limitations of claim 1 as described above.  Bhowan and Simard also teach wherein calculating one or more training set statistics, further comprises: retrieving, by one or more computer processors, one or more training sets, wherein the training sets contain a label and one or more associated training statements; calculating, by one or more computer processors, a total number of training statements for one or more labels; and determining, by one or more computer processors, a lowest common multiple for the one or more labels (See Bhowan, pgs. 409-410, IV: GP Framework for Classification).
As per dependent claim 3, Bhowan and Simard teach the limitations of claim 2 as described above.  Bhowan and Simard also teach wherein generating one or more balanced training sets, further comprises: iterating, by one or more computer processors, through each training set; selecting, by one or more computer processors, non-deterministically, a training statement associated with each training label; and replicating, by one or more computer processors, the selected training statement based on the determined lowest common multiple (See Bhowan, pg. 408, column 1, first full paragraph, and pg. 415, Table III).
As per dependent claim 5, Bhowan and Simard teach the limitations of claim 1 as described above.  Bhowan and Simard also teach wherein determining the fitness of the trained cognitive models, further comprises: calculating, by one or more computer processors, a predictive accuracy of the trained cognitive models; and ranking, by one or more computer processors, the trained cognitive models based on the calculated predictive accuracy (See Bhowan, pg. 415, Table III, and B. AUC of GP Fitness Functions on Test Set).
As per dependent claim 7, Bhowan and Simard teach the limitations of claim 1 as described above.  Bhowan and Simard also teach wherein the cognitive models are natural language classifiers (See Bhowan, pg. 415-418, Section VIII, describing Naïve Bayes natural language classifiers).
As per dependent claim 8, Bhowan and Simard teach the limitations of claim 7 as described above.  Bhowan and Simard also teach wherein the natural language classifiers are Naive Bayes classifiers (See Bhowan, pg. 415-418, Section VIII, describing Naïve Bayes natural language classifiers).
As per dependent claim 9, Bhowan and Simard teach the limitations of claim 1 as described above.  Bhowan and Simard also teach logging, by one or more computer processors, the one or more trained cognitive models; and logging, by one or more computer processors, associated training labels and training statements (See Simard, Column 14, lines 45-67, and Column 15, lines 1-24, describing logging or recording labels using a-priori knowledge).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the logging of labels of Simard with the trained cognitive models of Bhowan and Simard.  The motivation for 
As per independent claim 10, Bhowan teaches a computer program product (See Bhowan, pg. 406, second column, lines 2-4).  
Bhowan does not teach expressly one or more computer readable storage media and program instructions stored on the one or more computer readable storage media…, however, Simard teaches this limitation (See Simard, Figure 1, and Column 6, lines 24-44).
Independent claim 10 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 11, Bhowan and Simard teach the limitations of claim 10 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 12, Bhowan and Simard teach the limitations of claim 11 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 13, Bhowan and Simard teach the limitations of claim 10 as described above.  Claim 13 additionally incorporates substantially similar subject 
As per dependent claim 15, Bhowan and Simard teach the limitations of claim 10 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per independent claim 16, Bhowan teaches a computer system (See Bhowan, pg. 406, second column, lines 2-4).  
Bhowan does not teach expressly one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors…, however, Simard teaches this limitation (See Simard, Figure 1, and Column 6, lines 24-44).
Independent claim 16 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 17, Bhowan and Simard teach the limitations of claim 16 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 18, Bhowan and Simard teach the limitations of claim 17 as described above.  Claim 18 additionally incorporates substantially similar subject 
As per dependent claim 19, Bhowan and Simard teach the limitations of claim 16 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.


5. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Allowable Subject Matter

6.	Claims 4, 6, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Chari (U.S. Publication 2013/0097103 A1) discloses techniques for generating balanced and class-independent training data from unlabeled data sets.
	- Kaplow (U.S. Publication 2015/0186800 A1) discloses predictive model evaluation and training based on utility.
	- Breckenridge (U.S. Publication 2015/0170056 A1) discloses customized predictive analytical model training.
	- Nock (U.S. Publication 2017/0337487 A1) discloses learning with transformed data.
	- Zhang (U.S. Publication 2020/0045063 A1) discloses automated feature extraction and artificial intelligence (AI) based detection and classification of malware.
	- Tapia (U.S. Publication 2018/0268258 A1) discloses automated decision making using stated machine learning.
	- Lin (U.S. Patent 9,798,982 B2) discloses determining a number of kernels using imbalanced training data sets.

- Pednault (U.S. Patent 8,392,153 B2) discloses constructing segmentation-based predictive models.


8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176